Citation Nr: 1627022	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-03 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from September 1955 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of the hearing is associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current bilateral hearing loss is related to active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not address VA's duty to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Legal Criteria and Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

The Veteran contends that his current bilateral hearing loss is related to active service.  During his hearing, the Veteran testified that he was in the B2 division and was on the flight deck.  He stated that he was exposed to constant jet noise.  He also reported that he had a post-service occupation as a code enforcement officer and he was not exposed to noise.

The evidence reflects that the Veteran has a current disability.  The December 2010 VA audiological examination report shows that the Veteran has a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.

With respect to an in-service injury or disease, the service treatment records are absent for any findings or complaints of hearing loss.  However, the enlistment and separation reports of medical examination only reveal whispered voice tests and contain no audiological findings.  Notably, whispered voice testing can be inaccurate and insensitive to the types of hearing loss most commonly associated with noise exposure.  See VA Training Letter 10-02; see also Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992) (audiometric evaluation is a more precise indicator of hearing problems than whispered voice testing.).  In any event, the Veteran's DD Form 214 shows that he served in the United States Navy.  His specialty number and title was listed as (0000).  The service records show that the Veteran served on USS ESSEX and his specialty or grade was listed as "AN", signifying his specialty as an Airman.  The Veteran is considered to be competent and credible to describe his in-service noise exposure, consisting of exposure to jet noise during his service as an Airman.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  The Board finds that the element of an in-service injury, consisting of acoustic trauma, has been met. 

The question becomes whether the Veteran's bilateral hearing loss is related to his in-service injury, i.e., acoustic trauma.

The Veteran was provided a VA examination in December 2010.  The claims file was reviewed.  The examiner opined that the issue could not be resolved without resort to speculation.  The examiner stated that the Veteran's high frequency hearing loss exceeded the norms for hearing loss due to aging and the configuration was consistent with noise exposure.  However, the examiner stated that the status of his hearing was unknown and was not sure of the onset of his hearing loss (first discovered about 12 years ago).  The examiner explained that the Veteran reported noise exposure on the flight deck without ear protection but without valid service audios, the examiner could not determine without speculation whether the hearing loss began as a result of military noise exposure.  

With respect to etiology, the Board finds that the evidence is in equipoise as to whether the Veteran's bilateral hearing loss is related to active service.  

While the December 2010 VA examiner could not provide an opinion regarding etiology without resorting to speculation, the VA examiner noted that the configuration of the Veteran's hearing loss was consistent with noise exposure.  Further, the examiner indicated that the service records did not contain any audiometric findings, which is no fault of the Veteran since he was only provided whispered voice tests.  See Smith, supra.  In addition, the Veteran has attested to the chronic nature of his bilateral hearing loss since active service, which he is competent to do, and explained his in-service noise exposure in great detail.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Veteran's wife also submitted a statement attesting to the long-standing nature of the Veteran's hearing loss.  She reported that she met him in 1958 and recalled his difficulty hearing since that time, which she is competent to do.  The Veteran has also denied having significant occupational noise exposure after service.  There is nothing to refute the credibility of the aforementioned statements.

In light of the above, the evidence is in equipoise as to whether the Veteran's bilateral hearing loss is related to active service.  Service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.







ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


